DYICMAN. J.
This action was brought to foreclose a mechanic’s lien. There has been a trial before a justice of this court without a jury, and the plaintiff has obtained a judgment, from which the defendant has appealed. The lien was for labor performed in the excavation of a cellar. The services and their value were undisputed, and the question upon which the decision of the case depended was whether the work was done for the defendant or not. The testimony made it plain that the arrangement made by the defendant with the plaintiff was an original undertaking, and rendered him liable for the work done. The findings of the trial judge are all well supported, and the judgment should be affirmed, with costs.